EXHIBIT 10.27

MARATHON OIL CORPORATION

2007 INCENTIVE COMPENSATION PLAN

SECTION 16 OFFICER RESTRICTED STOCK AWARD AGREEMENT

[GRANT DATE]

Pursuant to this Award Agreement and the Marathon Oil Corporation 2007 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on February 24, 2010 (the “Grant Date”), [NUMBER] restricted shares
of Common Stock (“Restricted Shares”). The number of Restricted Shares awarded
is subject to adjustment as provided in Section 16 of the Plan, and the
Restricted Shares are subject to the following terms and conditions:

1.     Relationship to the Plan.

This grant of Restricted Shares is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations, if any, that have
been adopted by the Committee. Except as defined in this Award Agreement
(including in Paragraph 9 hereof), capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

2.     Vesting and Forfeiture of Restricted Shares.

(a)     The Restricted Shares shall vest on the third anniversary of the Grant
Date; provided, however, that the Participant must be in continuous Employment
from the Grant Date through the vesting date in order for the Restricted Shares
to vest. If the Employment of the Participant is terminated for any reason
(including non-Mandatory Retirement) other than death or Mandatory Retirement,
any Restricted Shares that have not vested as of the date of such termination of
Employment shall be forfeited to the Corporation.

(b)     The Restricted Shares shall immediately vest in full, irrespective of
the limitations set forth in subparagraph (a) above, upon:

(i)     termination of the Participant’s Employment due to death;

(ii)     termination of the Participant’s Employment due to Mandatory
Retirement; or

(iii)     a Change in Control of the Corporation, provided that as of such
Change in Control the Participant has been in continuous Employment since the
Grant Date.

3.     Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation and, if the Committee so
elects, evidenced by a certificate issued by the Corporation. Any book entries
and certificates evidencing the Restricted Shares shall carry or be endorsed
with a legend referring to the conditions and restrictions set forth in this
Award Agreement and the Plan. In the event the Restricted Shares are evidenced
by a certificate, such certificate shall be held in custody by the Corporation
unless and until the corresponding Restricted Shares are vested. The Participant
shall not

 

1



--------------------------------------------------------------------------------

be entitled to delivery of a certificate or release of the restrictions on the
book entry evidencing such Restricted Shares for any portion of the Restricted
Shares unless and until the related Restricted Shares have vested pursuant to
Paragraph 2. In the event the Restricted Shares are forfeited in full or in
part, the Participant hereby consents to the relinquishment of the forfeited
Restricted Shares theretofore issued and registered in the Participant’s name to
the Corporation at that time.

4.     Forfeiture or Repayment Resulting from Forfeiture Event.

(a)     If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, cause all of the Participant’s
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.

(b)     If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, require the Participant to pay to
the Corporation in cash an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such Restricted Shares that have
previously vested, determined as of the date such shares vested or (ii) the
value of such Restricted Shares that have previously vested, determined as of
the date on which the Committee makes a demand for payment of the Forfeiture
Amount. Any Forfeiture Amount shall be paid by the Participant within sixty
(60) days of receipt from the Corporation of written notice requiring payment of
such Forfeiture Amount.

(c)     This Paragraph 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
4 shall not apply to the Participant following the effective time of a Change in
Control.

5.     Taxes. Pursuant to Section 13 of the Plan, the Corporation or its
designated representative shall have the right to withhold applicable taxes from
the shares of Common Stock otherwise deliverable to the Participant due to the
vesting of Restricted Shares pursuant to Paragraph 2, or from other compensation
payable to the Participant, at the time of the vesting and delivery of such
shares.

6.     Shareholder Rights. Unless and until the Restricted Shares are forfeited,
the Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the Corporation’s transfer
agent to pay such dividends to the Corporation on his or her behalf.

7.     Nonassignability. Upon the Participant’s death, the Restricted Shares
shall be transferred to the Participant’s estate. Otherwise, the Participant may
not sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Restricted Shares shall have no effect.

8.     No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

9.     Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant.

 

2



--------------------------------------------------------------------------------

10.     Definitions. For purposes of this Award Agreement:

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:

(i)     any person (as defined in Sections 13(d) and 14(d) of the Exchange Act)
(a “Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);

(ii)     the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii)     there is consummated a merger or consolidation of the Corporation or
any direct or indirect subsidiary thereof with any other corporation, other than
a merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the

 

3



--------------------------------------------------------------------------------

Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Committee
concludes that the Participant engaged in fraud, embezzlement or other similar
misconduct materially detrimental to the Corporation.

“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, requiring the mandatory retirement of officers
and/or other employees upon reaching a certain age or milestone.

 

Marathon Oil Corporation By:       /s/ Eileen M. Campbell  

Authorized Officer

 

4